    Case 1:20-cv-03127-SAB                ECF No. 107-1             filed 11/02/20         PageID.3056 Page 1 of 1


Area      District     MPOO or ZIP   Facility Name              Total Count No Response Incomplete Non-CompliantCertified % Certified
WESTERN   Westshore         53154    Milwaukee Priority Annex             1            0         0            0         1        100
WESTERN   Westshore         53203    Milwaukee P&DCf                      1            0         0            0         1        100
WESTERN   Westshore         53714    Madison P&DC                         1            0         0            0         1        100
WESTERN   Westshore         54303    Green Bay                            1            0         0            0         1        100
WESTERN   Westshore         54474    Wausau                               1            0         0            0         1        100
WESTERN   Westshore         54903    Oshkosh Main Office                  1            0         0            0         1        100
WESTERN   Westshore         60007    Chicago Metro Priority Hub           1            0         0            0         1        100
WESTERN   Westshore         60095    Palatine                             1            0         0            0         1        100
WESTERN   Westshore         60130    Chicago NDC                          1            0         0            0         1        100
WESTERN   Westshore         60199    Carol Stream                         1            0         0            0         1        100
WESTERN   Westshore         60499    Bedford Park P&DC                    1            0         0            0         1        100
WESTERN   Westshore         60599    Fox Valley                           1            0         0            0         1        100
WESTERN   Westshore         60688    JT Weeker ISC                        1            0         0            0         1        100
WESTERN   Westshore         60699    Chicago                              1            0         0            0         1        100
WESTERN   Westshore         61601    Peoria, Il P&DF                      1            0         0            0         1        100
EASTERN   Lakeshores        48101    Detroit NDC                          1            0         0            0         1        100
EASTERN   Lakeshores        48233    Detroit                              1            0         0            0         1        100
